Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 8/2/2022.
Claim 3 has been cancelled.  Claims 1-2 and 4-20 are presented for examination.
			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is
 directed to non-statutory subject matter.
	Taking claim 19 as representative, claim 19 recites at least the following 
limitations: 
	acquiring evaluation information for an evaluation target person by an evaluator and sensing data of the evaluation target person; 
	and estimating reliability of evaluation by the evaluator on a basis of the evaluation information for the evaluation target person by the evaluator and the sensing data of the evaluation target person.
	The above limitations recite the concept of estimating reliability of an evaluator based on the evaluation information and sensing data of the target person. These 
limitations, under their broadest reasonable interpretation, fall within the “Certain 
Methods of Organizing Human Activity” grouping of abstract ideas, enumerated 
in the 2019 PEG, in that they recite a fundamental economic practice and 
commercial interactions.  Accordingly, under Prong One of Step 2A of the 
Alice/Mayo test, claims 2 and 12 recite an abstract idea (Step 2A, Prong One: 
YES).
	Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 19, the claim recites the additional element of a processor for acquiring and estimating reliability of the evaluator. These additional elements is described at a high level in  Applicant’s specification 0026 discloses  “the processing unit 200 includes a processor or a processing circuit such as a central processing unit (CPU), a10 graphics processing unit (GPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), or a field-programmable gate array (FPGA). 
Further, the processing unit 200 may include a memory or a storage device that temporarily or permanently stores a15 program executed by the processor or the processing circuit, and data read or written during a process”.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, it  merely invoke such additional elements as a to perform the abstract idea. See MPEP 2106.05(f). Furthermore, claim 19 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, specifying that the abstract idea of recommending items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field and to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 17 is not indicative of integration into a practical application (Step 2A, Prong Two: NO).
	Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
	As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited on claim 19 merely invoke such additional elements as a tool to perform the abstract idea. The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)()). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 1 the abstract idea of recommending items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.
	Even when considered as an ordered combination, the additional elements of claim 19 do not add anything that is not already present when they are considered individually . In Alice Corp., the Court considered the additional elements “as an ordered combination,” an determined that “the computer components...‘[a]dd nothing. ..that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 1 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent claims 1 and 20 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 19. There are no additional element that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
	Dependent claims 2,-4-18 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Nino et al. (2010/0042493 hereinafter Nino) in view of Aizawa et al. (2011/0222775 Aizawa). 
	With respect to claims 1, 6, 8, 19 and 20, Nino teaches an information processing apparatus and method for:
	acquiring evaluation information for an evaluation target person by an evaluator and sensing data of the evaluation target person (see Figure 5); 
	and estimating reliability of evaluation by the evaluator on a basis of the evaluation information for the evaluation target person by the evaluator and the sensing data of the evaluation target person (In step S205, the effectiveness validation server 2 judges whether there is sensor information that matches the received sensor information among the sensor information stored in the sensor information database 21B. When it is judged that there is sensor information that matches, the effectiveness validation server 2 judges that the reliability of the position detection using the sensor 32 of the user portable terminal 3 is low, and prevents the step from moving to the processing of step S206 to prevent the processing of the advertisement effect measuring from being executed).
	With respect to the newly amended feature of control to notify the evaluator of information indicating the reliability, generation of a screen including the information indicating the reliability and control to present the information indicating the reliability together with a comment based on the reliability exceeding a predetermined value, wherein the control unit is implemented via at least one processor. Nino teaches on paragraph 0122 “the behavior validating unit 211 judges that the reliability of the position detection of the user portable terminal 3 is high and performs control to execute the processing of the advertisement effect measuring. When there is a sensor that matches, the behavior validating unit 211 judges that the reliability of the position detection of the user portable terminal 3 is low, and performs control not to execute the processing of the advertisement effect measuring ”  as can be seen above, Nino teaches controlling the execution of the advertisement when it judges that the reliability is high/predetermined value and not execute the processing of the advertisement when the reliability position is low/predetermined value. Nino is silent as to providing a comment together based on the reliability.  Nevertheless, Aizawa teaches on paragraph 0148 “displays a message of the low degree of reliability to the user”. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included to providing a comment together based on the reliability because such a modification would allow the user… perform the correction when an error exist” (Aizawa on paragraph 0148).
      
	With respect to claim 2, Nino further teaches the control unit estimates the reliability depending on a degree of matching between results obtained by processing the evaluation information and the sensing data (i.e.  the behavior validating unit 211 judges whether there is sensor information that matches the sensor information received from the user portable terminal 3 among the sensor information stored in the sensor information database 27. When there is no sensor information that matches, the behavior validating unit 211 judges that the reliability of the position detection of the user portable terminal 3 is high and performs control to execute the processing of the advertisement effect measuring. When there is a sensor that matches, the behavior validating unit 211 judges that the reliability of the position detection of the user portable terminal 3 is low, and performs control not to execute the processing of the advertisement effect measuring)(paragraph 0122).
	
	With respect to claims 9 and 18, Nino teaches the control unit performs control to compare a time-series change of an evaluation value of an analysis result of accumulated evaluation information of a plurality of evaluators with the evaluation information of the evaluator (i.e.  the effectiveness validation server 2 generates the times of position detection as the advertising effect information in addition to the number of customers visiting the store or the number of visits to the store)(paragraph 0152) , and feed a fact that the reliability of the evaluator is high back to the evaluator in a case where the evaluation value approximates the evaluation information by the evaluator (i.e. Then, the effectiveness validation server 2 stores the generated advertising-effect information in the advertisement effect database 26B).

	With respect to claims 10-11, Nino further teaches analyzing accumulated evaluation information for the evaluation target person by a plurality of evaluators, and calculates and evaluation value of the evaluation target person (i.e.  the store visit detecting unit 31 stores the information indicating the address of the store as the advertisement position information. When receiving a plurality of wireless area information as the terminal position information, the store visit detecting unit 31 may store a correspondence table in which the address and the wireless area information are made correspondent to each other in a storing unit such as a memory in advance. Then, for example, the store visit detecting unit 31 may be configured to extract the address that is correspondent to the received wireless area information from the correspondence table and judge whether or not the extracted address matches the address shown in the advertisement position information to judge whether or not the user has visited the store)(paragraph  0096).

	With respect to claim 16, Nino further teaches  acquire the evaluation information from at least one of input contents of an evaluation input screen input by the evaluator, a text analysis result of a message input by the evaluator, or an analysis result of a voice uttered by the evaluator, and accumulate the evaluation information in a storage unit (i.e.  executing the text analysis or the like from the advertising information are extracted from the correspondence table, so as to output the latitude and longitude that are extracted as the advertisement position information)(paragraph 0082).


	With respect to claims 4- 5 of generating an evaluation input screen in which the valuation items are arranged depending on a degree of the reliability, and transmit the generated evaluation input screen to the evaluator. Nino teaches on Figures 9 and 12 estimating the reliability for each of evaluation items ( the advertisement effect database 26C stores the actual number of visits to the store and the hit rate calculated by the advertisement effect measuring unit 21B as the advertising effect information in addition to the number of customers visiting the store or the number of visits to the store by the user (the number of stores visited by the user) shown in the first embodiment. For example, the advertisement effect database 26C stores the actual number of visits to the store (or hit rate) to be made correspondent to the affiliate ID as shown in FIG. 9). 	Nino is silent as to arranging the items depending on the degree of reliability and transmitting it to the evaluation screen of the evaluator. Official Notice is taken that it is old and well known to arrange items based on degree of reliability.  For example, sorting items and personnel based on how reliable they are to a company and the like, in order to determine their value and sending it to an evaluator input screen would have been obvious to a person of ordinary skill in the art in order to better sort and determine worthiness.

	With respect to claims 7 and 17, Nino teaches estimation processing of the reliability based on the sensing data of the evaluator on a basis of accumulated sensing data of a plurality of evaluators and each degree of reliability of the plurality of evaluators ( the store visit detecting unit 31 stores the information indicating the address of the store as the advertisement position information. When receiving a plurality of wireless area information as the terminal position information, the store visit detecting unit 31 may store a correspondence table in which the address and the wireless area information are made correspondent to each other in a storing unit such as a memory in advance. Then, for example, the store visit detecting unit 31 may be configured to extract the address that is correspondent to the received wireless area information from the correspondence table and judge whether or not the extracted address matches the address shown in the advertisement position information to judge whether or not the user has visited the store)(paragraph 0096). 
	Nino is silent as to using machine learning.  Official Notice is taken that it is old and well known to use machine learning is the study of computer algorithms that can improve automatically through experience and by the use of data. Therefore it would have been obvious to use it for the estimation of the reliability of Nino, in order to improve the use of the data obtained in Nino.

	With respect to claim 12, Nino teaches comparing the calculated evaluation value with the evaluation information of the evaluation target person (paragraphs 0013, 0089, 0122). Nino is silent as to updating the reliability of the evaluator depending on a degree of approximation of the evaluation information to the evaluation value. Official Notice is taken that it is old and well known to updating the calculation again in order to take into account changes and new conditions and therefore it would have been obvious to update the reliability of Nino, in order to obtain take into account new information.

	With respect to claim 13, Nino teaches calculates the evaluation value of the evaluation target person on a basis of the evaluation information for the evaluation target person by the evaluator and an evaluation value of an analysis result of evaluation information, see paragraphs 0013, 0089 and 0122. Nino is silent as to using the information to evaluate the evaluator.  Official Notice is taken that it is old and well known to evaluate the evaluators, such as evaluating teachers and the like, in order to improve achievement and it would have been obvious to use the same general notion in Nino’s reliability of an evaluator, in order to provide an enhanced system and method.

	With respect to claim 14, Nino teaches a relative evaluation by comparing a plurality of persons, the evaluation value of the evaluation person after sorting a plurality of the evaluation target persons on a basis of all relative evaluations by the plurality of evaluators (see paragraph 0096).	Nino is silent as to converting the relative evaluation into an absolute evaluation. Official Notice is taken that it is old and well known to convert a relative value into an absolute value in order to evaluate and make the comparison outside of the server/system/company and therefore provides more data to make a more meaningful evaluation.

	Claim 15 further recites calculating a first, second, third and final evaluation for the target person.  Official Notice is taken that it is old and well known to run calculation first, second, third and final calculations in order to double check various time and make sure that the calculations are correct.

References of record but not applied:
	JP 2014/026462 teaches providing a user reliability estimation device for estimating reliability for determining whether a partner is a reliable user when communicating with the unknown user on a social media.
	IP.com article titled “Modeling competition in mandatory Participation Third Party Payer Business Models: The complex Case of sponsored Search” teaches reversing price wars to fund subsidies, use subsidies to buy loyalty and create parallel monopolies.  The cost of these subsidies creates significant harm to merchants but consumers do benefit from competition. 

Response to Arguments
With respect to Applicant’s arguments pertaining to the 101 rejections have been maintained because the claims pertain to estimating reliability of an evaluator based on the evaluation information and sensing data of the target person. These 
limitations, under their broadest reasonable interpretation, fall within managing personal behavior and falls under  “Certain Methods of Organizing Human Activity” grouping of abstract idea. The claims further recite a processor for acquiring and estimating reliability of the evaluator. The processor is described at a high level in  Applicant’s specification 0026 discloses  “the processing unit 200 includes a processor or a processing circuit such as a central processing unit (CPU), a10 graphics processing unit (GPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), or a field-programmable gate array (FPGA). Further, the processing unit 200 may include a memory or a storage device that temporarily or permanently stores a15 program executed by the processor or the processing circuit, and data read or written during a process”. Generic computer implementation does not make an abstract idea patent-eligible. See Alice, 573 U.S. at 223 (“Mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent- eligible invention. Stating an abstract idea ‘while adding the words “apply it”’ is not enough for patent eligibility.”) (citation omitted); BSG Tech LLC v. Buy Seasons, Inc., 899 F.3d 1281, 1286 (Fed. Cir. 2018) (“[C]laims are not saved from abstraction merely because they recite components more specific than a generic computer.”); Two-Way Media Ltd. v. Comcast Cable Commce’ns, LLC, 874 F.3d 1329, 1338 (Fed. Cir. 2017) (to carry out abstract ideas on generic computer components is insufficient); /Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (use of a generic mobile interface and pointers to retrieve and display information did not transform an abstract idea); TLI/, 823 F.3d at 611 (“[N]ot every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry.”); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (claims reciting an “interface,” a “network,” and a “database” still are directed to an abstract idea)“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.” CyberSource, 654 F.3d at 1375 (citing Gottschalk v. Benson, 409 U.S. 63, 65-67, 71 (1972). 
Applicant argues that the claims recite the additional elements of  (1)controlling to notify the evaluator of information indicating the reliability and (2) generating a screen including the information indicating the reliability together with a comment based on the reliability exceeding a  predetermined value and  that the claims as a whole integrates the alleged judicial exception into a practical application. The examiner wants to point out that the features cited by Applicant are features of the abstract idea rather than additional elements that can integrate that abstract idea into a practical application. See Revised Guidance at 55 n.24 (“additional elements” are claim features, limitations, and/or steps that are recited in a claim beyond the identified judicial exception); Alice, 573 U.S. at 221 (a claim that recites an abstract idea must include “additional features” to ensure the claim is not a drafting effort designed to monopolize the abstract idea).
Even if we treat these features as additional elements, they do not improve computers. “Software can make non-abstract improvements to computer technology just as hardware improvements can, and... the improvements can be accomplished through either route.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). However, “to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020) (citing Enfish, 822 F.3d at 1336-39). As discussed under Prong One, these elements collect and analyze data and output the results without reciting any technical details.
Applicant argues that Nino does not consider any controlling to present information indicating a reliability together with a comment based on the reliability exceeding a predetermined value.  The Examiner wants to point out that  Nino teaches on paragraph 0122 “controlling the execution of the advertisement when it judges that the reliability is high/predetermined value and not execute the processing of the advertisement when the reliability position is low/predetermined value” and Aizawa teaches on paragraph 0148 “displays a message of the low degree of reliability to the user” and therefore the  combination of Nino and Aizawa teaches controlling to present information indicating reliability exceeding a predetermined value (Nino reliability position being low and not processing the ads) with Aizawa displaying a message when reliability is low in order to alert the users.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Pont of contact 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688